Case: 13-20419      Document: 00512523451         Page: 1    Date Filed: 02/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit


                                    No. 13-20419
                                                                                     FILED
                                                                               February 5, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
CHRISTOPHER ALEXANDER GLOVER,

                                                 Plaintiff-Appellant

v.

ROY JORGENSEN ASSOCIATES, INCORPORATED,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CV-970


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       The complaint was filed on April 4, 2013.              The district court set a
conference for July 1, 2013. On that date plaintiff appeared but had not served
the defendant. After responding to the court’s questions, counsel agreed to
dismissal of the case. No error is shown.
       The judgment is affirmed, modified to be without prejudice.
       AFFIRMED AS MODIFIED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.